Per Curiam : Where the court, ujion a motion made to dissolve an injunction for want of equity in the bill, sustains the motion, dissolves the injunction and dismisses the bill, the allegations of the bill are to be taken as true, the same as upon a demurrer. The matters alleged in the bill in this case bring it within the principle of the ease of Christie et al. v. Hale, 46 Ill. 117. The court below erred in dissolving the injunction-and dismissing the bill for want of equity, and the decree must be reversed and the cause remanded. Decree reversed.